Pottle, J.
1. The question whether the opprobrious words used by the accused to the prosecutor justified the battery inflicted by the prosecutor on the accused, and the question whether the accused, who was the aggressor, was justified in committing the battery on the prosecutor after he had struck the accused, were matters for determination by the jury. Penal Code, § 103; Thompson v. State, 55 Ga. 48.
2. The case against the accused is not a strong one, but there was sufficient evidence to authorize the verdict. Judgment affirmed.